Case 3:00-cr-00055-HLA-JBT Document 122 Filed 04/09/21 Page 1 of 5 PageID 344




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                 Case No. 3:00-cr-55-HLA-JBT

MARLON XAVIER REGISTER

_______________________________

           UNITED STATES' RESPONSE IN OPPOSITION TO
     DEFENDANT’S MOTION TO TERMINATE SUPERVISED RELEASE

      The United States of America files this response in opposition to the

defendant’s motion to terminate his term of supervised release (Doc. 120). For the

reasons stated below, the defendant=s motion should be denied.

      On July 20, 2000, the defendant was sentenced to 188 months in prison for

distributing cocaine base (“crack” cocaine) and to 60 months in prison for using a

firearm during and in relation to the commission of a drug trafficking crime, said

sentences to run consecutively. His sentence including two five-year terms of

supervised release to run concurrently. His term of supervised release commenced

on May 5, 2018, so he has served less than three years of this term.

      In his motion, the defendant seeks early termination of his supervised release

because he has maintained employment, has a stable residence, and has “not

received any infractions.” Doc. 120 at 2. The defendant is being supervised by

United States Probation Officer W. Davis in Orlando. Officer Davis reports that the

defendant has complied with the conditions of his supervised release.
Case 3:00-cr-00055-HLA-JBT Document 122 Filed 04/09/21 Page 2 of 5 PageID 345




       Title 18, United States Code, Section 3564(c) provides that the Court has

authority to terminate the defendant=s supervision after one year of supervision if the

Court is satisfied that such action is warranted by the conduct of the defendant

released and the interest of justice. ASupervised release was designed to improve the

odds of a successful transition from prison to liberty.@ United States v. Perry, 397 F.

App’x 521, 522 (11th Cir. 2010) (citing Johnson v. United States, 529 U.S. 694, 708-09

(2000)). AThe statute=s requirement that courts examine '' 3553(a)(1), (a)(2)(B)-(D),

and (a)(4)-(7), before terminating supervised release, however, indicates that these

were not Congress=s only goals; the nature and circumstances of the offense,

deterrence, public protection, correctional treatment, the guideline range established

for the offense, pertinent government policies, and uniformity of sentences among

defendants committing the same types of crimes, are all also considerations related to

supervised release.@ Perry, 397 F. App’x at 522.

      In this case, the defendant’s request is wholly insufficient to justify the relief

sought. The defendant is not entitled to early termination simply because he has

been fulfilling the minimum conditions of the supervision. This is because Afull

compliance with the terms of the supervised release is what is expected of a person

under the magnifying glass of supervised release and does not warrant early

termination.@ United States v. McKay, 352 F. Supp. 2d 359, 361 (E.D.N.Y. 2005)

(holding that a defendant is not entitled to early termination simply because he

successfully served a portion of his supervised release); Folks v. United States, 733 F.
                                            2
Case 3:00-cr-00055-HLA-JBT Document 122 Filed 04/09/21 Page 3 of 5 PageID 346




Supp. 2d 649, 652 (M.D.N.C. 2010) (holding that a defendant's motion to terminate

supervised release is insufficient when a defendant has not proven any unusual or

exceptional circumstances to warrant termination and has cited only the passage of

time). As succinctly expressed by the Honorable Wm. Terrell Hodges in denying a

motion for early termination of supervised release by a criminal defendant:

              A period of supervised release, as a criminal sanction, is a
              lenient but nonetheless punitive sentence designed in part
              to serve the interests of retribution, as well as specific
              deterrence. Ordinarily, therefore, the mere fact that a
              Defendant has adjusted well and has complied with the
              terms and conditions of supervised release affords no
              justification for early termination; some special hardship
              should be shown that has the effect of rendering the
              sentence more punitive or more onerous than
              contemplated by the Court at the time of imposition.

United States v. Perez, Case No. 5:96-cr-17-Oc-10GRJ, Doc. 124 (M.D. Fla. 1996). In

this case, the defendant has failed to plead or prove any Aspecial hardship@ which

justifies the relief that he seeks.

       On April 8, 2021, the undersigned consulted by telephone with Officer Davis,

who advised that the Probation Office opposes the defendant’s request for early

termination of his supervised release, as a matter of policy, because the defendant

was classified as a career offender at sentencing.




                                            3
Case 3:00-cr-00055-HLA-JBT Document 122 Filed 04/09/21 Page 4 of 5 PageID 347




      WHEREFORE, the United States respectfully requests that this Court deny

the defendant=s motion to terminate his term of supervised release (Doc. 120).

                                          Respectfully submitted,

                                          KARIN HOPPMANN
                                          Acting United States Attorney


                                    By:   s/ D. Rodney Brown
                                          D. RODNEY BROWN
                                          Assistant United States Attorney
                                          Senior Litigation Counsel
                                          Florida Bar No. 906689
                                          300 N. Hogan Street, Suite 700
                                          Jacksonville, Florida 32202
                                          Telephone: (904) 301-6300
                                          Facsimile: (904) 301-6310
                                          E-mail: rodney.brown@usdoj.gov




                                          4
Case 3:00-cr-00055-HLA-JBT Document 122 Filed 04/09/21 Page 5 of 5 PageID 348




U.S. v. MARLON XAVIER REGISTER                        Case No. 3:00-cr-55-HLA-JBT



                           CERTIFICATE OF SERVICE

      I hereby certify that on April 9, 2021, a true and correct copy of this document

and the notice of electronic filing were sent by United States Mail to the following:

                           Marlon Xavier Register
                           510 Grove Avenue
                           Orlando, Florida 32805




                                           s/ D. Rodney Brown
                                           D. RODNEY BROWN
                                           Assistant United States Attorney




                                           5
